Case: 16-50886      Document: 00513760364         Page: 1    Date Filed: 11/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                    No. 16-50886                  November 15, 2016
                                  Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
CAROLINE MORGAN,

              Plaintiff - Appellant

v.

FEDERAL BUREAU OF INVESTIGATION,

              Defendant - Appellee




                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-1255


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       This court has read the entire record of this case to look for any legal
claims Appellant has appealed, but none is found. Appellant does complain
about being denied the ability to proceed in forma pauperis but she was
originally denied this for cause. Her present means were not then known.
Although she does not mention the mandamus sought against the FBI, that



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50886    Document: 00513760364     Page: 2   Date Filed: 11/15/2016



                                 No. 16-50886
bears on her complaint that the FBI has not responded correctly to her request
for information about her in files of the FBI. A final judgment has been entered
denying that claim.
      The court must dismiss this appeal.
      DISMISSED.




                                       2